UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wees - - -X
UNITED STATES OF AMERICA
v,
JESUS GONZALEZ,

Defendant. :
ee ee ee 2 SS Se oD fi kh Sn em ih ei ie i 0 RE xX

enh RENN A I OA ALATA TENA AT

| oC SPRY |
“}CUMENT
‘UBCTRONICALLY F
BOC HR
DATE BILLED:

no peer tart year et wer:
oe ccraet ieee ee

 

 

 

 

 

X7/1 4

ae

 

ORDER

18 CR 291-03 (VB)

On November 26, 2019, defendant Jesus Gonzalez entered a guilty plea in this case.

Accordingly, because there is no longer a compelling need for Mr. Gonzalez to have a second

CJA attorney appointed to represent him in this case, Clinton W. Calhoun, III, Esq., is relieved as

defendant Gonzalez’s counsel, with the thanks of the Court.

Dated: November 27, 2019
White Plains, NY

SO ORDERED

Ju

 

Vincent L. Briccetti
United States District Judge
